  Case 1:21-mc-00005-WES Document 1 Filed 02/18/21 Page 1 of 2 PageID #: 1




                          United States Court of Appeals
                                     For the First Circuit
    CHAMBERS OF                                                               55 PLEASANT STREET
JEFFREY R. HOWARD                                                        CONCORD, NEW HAMPSHIRE 03301
   CHIEF JUDGE                                                                   (603) 225-1525




                                                     February 10, 2021


Robert Farrell, Clerk
United States District Court
John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300
Boston, MA 02210

        Re:     United States v. Alfred Trenkler, Case No. 92-cr-10369-2 (D.MA.)


Dear Rob:

        Enclosed please find a designation in the above-captioned matter for Judge William E.
Smith, of the United States District Court for the District of Rhode Island, to sit with the United
States District Court for the District of Massachusetts, beginning February 10, 2021, until the
case has been concluded, and for such additional time in advance thereof to prepare or thereafter
as may be required to complete unfinished business.

                                                     Very truly yours,



                                                     Jeffrey R. Howard
                                                     Chief Circuit Judge

Enclosure

cc:     Honorable F. Dennis Saylor IV
        Honorable John J. McConnell, Jr.
        Honorable William E. Smith
        Nora Tyer-Witek
  Case 1:21-mc-00005-WES Document 1 Filed 02/18/21 Page 2 of 2 PageID #: 2




                     DESIGNATION OF DISTRICT JUDGE
           FOR SERVICE IN ANOTHER DISTRICT WITHIN THE CIRCUIT


                                           __________


       WHEREAS, in my judgment the public interest so requires; Now, therefore, pursuant to
the provisions of Title 28, United States Code, Section 292(b), I do hereby designate and assign
the Honorable William E. Smith, United States District Judge for the District of Rhode Island, to
sit upon the United States District Court for the District of Massachusetts to preside over the case
of United States v. Alfred Trenkler, Case No. 92-cr-10369-2, until the case has been concluded,
and for such additional time in advance thereof to prepare or thereafter as may be required to
complete unfinished business.




                                                             Chief Judge




Dated: February 10, 2021
First Circuit
